DAVIS, Commissioner.
A motion to appeal was sustained in this proceeding wherein judgment for $1200 went against the appellant.
We invoke against the appellee the penalties prescribed by RCA 1.260(c) for his failure to file a brief. It is noted that an extension of time for filing of appellee’s brief was granted, but no brief was filed within the time as extended.
RCA 1.260(c) provides:
“If the appellee fails to file his brief within the time allowed, the Court may:
(1) Accept the appellant’s statement of the facts and issues as correct; or (2) reverse the judgment if appellant’s brief reasonably appears to sustain such action ; or (3) regard the appellee’s failure as a confession of error and reverse the judgment without considering the merits of the case.”
The appellant’s brief reasonably appears to sustain its prayer for reversal.
The judgment is reversed with directions to enter judgment n. o. v. for the appellant.
All concur.